NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                       JAMIE SOTO JACOTT, Petitioner.

                          No. 1 CA-CR 17-0649 PRPC
                               FILED 4-10-2018


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2013-419676-001
                   The Honorable Jeanne M. Garcia, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

Jamie Soto Jacott, Eloy
Petitioner



                        MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Peter B. Swann joined.
                             STATE v. JACOTT
                            Decision of the Court

B E E N E, Judge:

¶1            Jamie Soto Jacott (“Jacott”) petitions this court for review
from the dismissal of his petition for post-conviction relief (“PCR”) filed
pursuant to Arizona Rule of Criminal Procedure (“Rule”) 32. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2            Jacott pleaded guilty to misconduct involving weapons,
forgery, and resisting arrest. He also admitted to having eight prior felony
convictions and to being on felony release when he committed the present
offenses. At sentencing, the superior court imposed concurrent minimum
terms of 10 years’ imprisonment for misconduct involving weapons and
forgery, and a concurrent minimum term of 5 years’ imprisonment for
resisting arrest.

¶3             Jacott filed a direct appeal, but the appeal was dismissed for
lack of jurisdiction because Jacott had plead guilty. State v. Jacott, 1 CA-CR
14-0364 (Ariz. App. Jun. 13, 2014) (order). Jacott then filed an untimely PCR
pursuant to Rule 32.1(f) and asserted that the failure to timely file a notice
of PCR of-right was without fault on his part. The superior court granted
relief and appointed counsel for Jacott, but counsel found no claims to
present.

¶4             Jacott then filed a pro se petition and presented eleven claims:
(1) the State’s indictment “and its process” violated various statutes and
constitutional provisions; (2) the State did not provide Jacott with timely
notice of the grand jury proceedings; (3) the State improperly moved to
vacate the preliminary hearing and convened the grand jury; (4) the
superior court “strayed” from the plea agreement when it imposed the
sentences; (5) the superior court erred when it used prior felony convictions
more than 10 years old; (6) the superior court erred when it vacated the
preliminary hearing; (7) through (10) ineffective assistance of trial counsel
(“IAC”) with resulting prejudice for “causing defendant to reject the first
plea offer,” failing to adequately investigate, failing to move for a mental
health evaluation or examination, and giving defendant incorrect advice
regarding a plea agreement; and (11) IAC of Rule 32 counsel.

¶5             The State filed its response urging the superior court to
dismiss the proceeding. Jacott then filed a “Notice of Supplemental
Authorities/Decisions Relating to Objection” in which he asserted that he
was entitled to a review pursuant to Anders v. California, 386 U.S. 738 (1967).
The State filed a response, and Jacott filed a reply. The court considered the


                                      2
                              STATE v. JACOTT
                             Decision of the Court

issues and found no colorable claims. The court also concluded that Jacott
was not entitled to any Anders-type review and summarily dismissed his
petition.1 This petition for review followed.

¶6            The superior court dismissed the proceeding in an order that
clearly identified and, except for the IAC claim against Rule 32 counsel,
correctly ruled upon the issues raised. Further, the court did so in a
thorough, well-reasoned manner that will allow any future court to
understand the court’s rulings. Under these circumstances, “[n]o useful
purpose would be served by this court rehashing the trial court’s correct
ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274 (App. 1993).
Therefore, we adopt the superior court’s ruling as to these claims.

¶7             With respect to Jacott’s IAC claim against Rule 32 counsel, the
claim was properly dismissed because the claim is premature. See Rule
32.1(a) and State v. Pruett, 185 Ariz. 128 (App. 1995). Jacott will have 30 days
from the issuance of the mandate in this matter to file a PCR in which he
can raise this claim.

¶8            We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




1       This court recently held that pleading defendants have no right to
an Anders-type review in post-conviction relief of-right proceedings. State
v. Chavez, 243 Ariz. 313 (App. 2017).


                                          3